27 A.3d 190 (2011)
208 N.J. 207
In the Matter of Gerald M. SALUTI, an Attorney at Law (Attorney No. XXXXXXXXX).
M-123 September Term 2011, 069200
Supreme Court of New Jersey.
September 22, 2011.

ORDER
The Supreme Court having ordered that GERALD M. SALUTI of NEWARK, who was admitted to the bar of this State in 1992, be suspended from the practice of law effective September 26, 2011, pursuant to Rule l:20-15(k), pending full compliance with the terms of the Court's Order dated January 27, 2011, and until the further Order of the Court;
And respondent having filed with the Court a motion to vacate the Order of temporary suspension and to be reinstated to the practice of law;
*191 And the Disciplinary Review Board having reported that respondent has paid the $1,500 sanction to the Disciplinary Oversight Committee and that respondent has submitted documentation demonstrating his compliance with the determinations of the District VA Fee Arbitration Committee in Docket Nos. VA-2010-0016F, V2010-015F, and VA-2010-009F, as ordered by the Court on January 27, 2011;
And good cause appearing;
It is ORDERED that the motion is granted, and the Order filed August 25, 2011, suspending GERALD M. SALUTI from practice effective September 26, 2011, is hereby vacated, and respondent is reinstated to the practice of law, effective immediately.